DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 February 2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 12, 13, and 15-20 rejected under 35 U.S.C. 103 as being unpatentable over in view of Dengel et al. [US 2011/0235015] in view of Miyajima [US 2005/0140947] and Emer et al. [US 2014/0009764].
For claims 1 and 15, Dengel teaches a beam-shaping and illumination system (see Fig. 7)  and associated operating method (see [0070]-[0075]) having an exposure phase, the beam-shaping and illumination system comprising: 
an optical element (6, 10, and 13); and 
an adjustment device comprising: 
a control unit (31); 
a sensor (field sensors 50 and 53, see [0069]-[0072]); and 

wherein the control unit is operatively connected (55, 56, 59, 60, and 60a) to the sensor and the actuating element (actuators) so that:
 a) the sensor is located along a beam path of the beam-shaping and illumination unit (see Fig. 7) so that the sensor measures the field position and/or the pupil position of the beam-shaping and illumination system (measurement during illumination with beam 3, see [0070]-[0072]); and 
b) based on the measured field position and/or pupil position of the beam-shaping and illumination system, the actuating element adjusts an orientation and/or a position of the optical element to keep the optical element in a target location (adjustment based on evaluation of measurement, see [0073]-[0075] and [0090]-[0092]).
Dengel fails to teach the heating phase which begins before the exposure phase, and the control unit is operatively connected to the measurement system and the adjustment device so that, during the heating phase and before the exposure phase begins, the adjustment device: a) measures the field position and/or the pupil position of the optical system, and b) based on the measured field position and/or pupil position, adjusts an orientation and/or a position of the optical element.
Miyajima teaches a lithographic optical system comprising mirrors (see Embodiment 2 and Fig. 3) an exposure phase (exposure operation period, see [0047]) and a heating phase (preheating that occurs during measurement by sensor 32 before exposure period, see [0047])  which begins before the exposure phase, a control unit (wavefront measured value calculating 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the heating phase during the measurement and adjustment of the optical elements as taught Miyajima in the controlling period as taught by Dengel, so that the exposure apparatus has small aberration production and variation during the exposure process, see [0047] of Miyajima.
Dengel teaches in [0069]-[0072] and [0092] the sensor 50, 53 is set apart from the object field 19 and measures spatial resolution of the radiation beam 3, including intensity and angular distribution, that can be used to determine deviation of the radiation beam in the object field, but fails to teach the sensor is located in an object plane of the beam-shaping and illumination unit.
Emer teaches the sensor is located in an object plane of the beam-shaping and illumination unit (40 in reticle plane 24, see Fig. 1 and [0059]).

For claim 2, Dengel teaches a plurality of optical elements, wherein the adjustment device is configured to adjust an orientation and/or a position of the optical elements relative to one another depending on the measured field position and/or pupil position (mirrors 10, 13, 16 can respectively be displaced within six degrees of freedom via the actuators 61, 62, 62a, see [0073]).
For claim 3, Dengel teaches the plurality of optical elements comprises a field facet mirror, a pupil facet mirror, and/or a condenser mirror (field facet mirror 6 and pupil facet mirror 10).
For claim 4, Dengel teaches a bearing device which comprises the adjustment device (see [0076]-[0080] and Fig. 8 and 9).
For claim 6, Dengel teaches the actuating element comprises a piezo element (64 and 70).
For claims 12 and 13, Dengel teaches a lithography apparatus, comprising: a beam-shaping and illumination system, wherein the lithography apparatus is an EUV lithography apparatus (see [0040]).
For claim 16, Dengel teaches a) and b) are iteratively performed until the field position and/or the pupil position meet a desired specification (measurement and correction to desired value during scanning exposure, see [0092]).
For claim 17, Dengel teaches before or during b), calculating a correction recipe for the optical element, wherein the optical element is adjusted based on this correction recipe (drive amount output by evaluation system, see [0092]).
For claim 18, Dengel teaches the method is carried out under vacuum and/or during the operation of an EUV light source of the beam-shaping and illumination system (during scanning exposure, see [0040] and [0092]).
For claim 19, Dengel teaches adjusting the orientation and/or the position of the optical element by, in each case, changing a length of bearing units of a bearing device of the optical element (adjustment through piezo electric element, see [0017] and [0076]-[0078]).
For claim 20, Dengel teaches performing the method to attain a thermal equilibrium of the beam-shaping and illumination system (the claim limitation is a desired outcome and the prior art teaches the claimed method from which this claim depends and would thereby achieve the same results, the system performs adjustment during scanning exposure, see [0092]).
Claims 5, 7, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Dengel in view of  Miyajima and Emer as applied to claim 4, and in further view of Shibazaki [US 2002/0163741].
For claims 5, 7, 9, and 11, Dengel teaches a bearing device (64, 66, or 69, 70, 71, see Figs. 8 and 9), but fails to teach the bearing device comprises a hexapod, wherein the bearing device comprises six bearing units, and each bearing unit comprises a corresponding the actuating element, wherein the system is configured so that changing a length of the bearing 
Shibazaki teaches the bearing device comprises a hexapod (see Figs. 44- 46 and [0233]-[0236]), wherein the bearing device comprises six bearing units (see Fig. 45), and each bearing unit comprises a corresponding an actuating element (143), wherein the system is configured so that changing a length of the bearing units is changed adjusts the orientation and/or the position of the optical element (six degrees of freedom of motion), wherein for each bearing unit: the bearing unit comprises: a first bending decoupling element (first rotational pivot 144); a second bending decoupling element (first rotational pivot 144); and a pin section (146) arranged between the first and second bending decoupling elements; and the actuating element is between: the first and second bending decoupling elements (see Fig. 46); the first bending decoupling element and the optical element; or the second bending decoupling element and a base of the beam-shaping and illumination system.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the bearing device as taught by Shibazaki in the bearing mechanism of Dengel, because this allows for an optical element holding apparatus that positions an optical element in a facilitated manner with high accuracy and maintains the optical performance of an optical element in a satisfactory manner, see [0010] and [0011] of Shibazaki.
Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dengel in view of Miyajima, Emer, Shibazaki, and Pnini-Mittler [US 2013/0182344].
For claims 8 and 14, Dengel teaches a beam-shaping and illumination system (see Fig. 7)  and associated operating method (see [0070]-[0075]) having an exposure phase, the beam-shaping and illumination system comprising: 
an optical element (6, 10, and 13); and 
an adjustment device comprising: 
a control unit (31); 
a sensor (field sensors 50 and 53, see [0069]-[0072]); and 
an actuating element (actuators 61, 62, and 62a, see [0074]) configured to adjust an orientation and/or a position of the optical element to keep the optical element in a target location; and 
the control unit is operatively connected (55, 56, 59, 60, and 60a) to the sensor and the actuating element (actuators) so that: 
a) the sensor is located along a beam path of the beam-shaping and illumination unit (see Fig. 7) so that the sensor measures the field position and/or the pupil position of the beam-shaping and illumination system (measurement during illumination with beam 3, see [0070]-[0072]); and 
b) based on the measured field position and/or pupil position of the beam-shaping and illumination system, the actuating element adjusts an orientation and/or a position of the optical element to keep the optical element in a target location (adjustment based on evaluation of measurement, see [0073]-[0075] and [0090]-[0092]).

Miyajima teaches a lithographic optical system comprising mirrors (see Embodiment 2 and Fig. 3) an exposure phase (exposure operation period, see [0047]) and a heating phase (preheating that occurs during measurement by sensor 32 before exposure period, see [0047])  which begins before the exposure phase, a control unit (wavefront measured value calculating circuit 33 and mirror corrective drive table calculating circuit 34, see Fig. 3) is operatively connected to the measurement system (32) and the adjustment device (“mirror corrective drive means 35 is operable to minutely move a mirror supporting actuator”, see [0044]) so that, during the heating phase and before the exposure phase begins, the adjustment device: a) measures the field position of the optical system (controlling the temperature during measurement, see [0045]); and b) based on the measured field position and/or pupil position of the beam-shaping and illumination system, adjusts an orientation and/or a position of the optical element to keep the optical element in a target location (“calculated optical axis and wavefront aberration corrective amount, the mirror corrective drive table calculating circuit 34 calculates the corrective drive directions and corrective drive amounts for the mirrors 7A-7E, as well as force application amounts therefor. These calculated amounts are transmitted to the mirror corrective drive control means 35 as target values”, see [0045]).

Dengel teaches in [0069]-[0072] and [0092] the sensor 50, 53 is set apart from the object field 19 and measures spatial resolution of the radiation beam 3, including intensity and angular distribution, that can be used to determine deviation of the radiation beam in the object field, but fails to teach the sensor is located in an object plane of the beam-shaping and illumination unit.
Emer teaches the sensor is located in an object plane of the beam-shaping and illumination unit (40 in reticle plane 24, see Fig. 1 and [0059]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide a sensor that measures an object field characteristic in the object field as taught by Emer in the position of the object field sensor as taught by Dengel, in order to ensure the accuracy of the object field measurement by providing the sensor in the plane of measurement and not at a distance from the plane that is being measured, requiring extrapolation.
Dengel fails to teach a bearing device for the optical element, wherein: the bearing device comprises six bearing units; for each bearing unit, the bearing unit comprises: an actuating element controllable by the adjustment device; and a spacer configured to change a length of the bearing unit; and the system is configured so that changing a length of the bearing units is changed adjusts the orientation and/or the position of the optical element.

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the bearing device as taught by Shibazaki in the bearing mechanism of Dengel, because this allows for an optical element holding apparatus that positions an optical element in a facilitated manner with high accuracy and maintains the optical performance of an optical element in a satisfactory manner, see [0010] and [0011] of Shibazaki.
Shibazaki and Dengel fail to explicitly teach for each bearing unit, the bearing unit comprises a spacer configured to change a length of the bearing unit.
Pnini-Mittler teaches each bearing unit, the bearing unit comprises a spacer configured to change a length of the bearing unit (94, see Figs. 4 and 5).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the spacer as taught by Pnini-Mittler in the bearing mechanism of Shibazaki or Dengel, in order to provide a replaceable adjustment to the optical element position and tilt to optimally align the optical element within the illumination system.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dengel in view of Miyajima, Emer, and Shibazaki as applied to claim 7 above, and further in view of Sigel et al. [US 2011/0317140].
For claim 10, Dengel and Shibazaki fail to teach the actuating element is configured to change from an undeflected state to a deflected state, and the actuating element is without current both in the undeflected state and in the deflected state.
Sigel teaches the actuating element is configured to change from an undeflected state to a deflected state, and the actuating element is without current both in the undeflected state and in the deflected state (an actuator system (1) which includes a piezocrawler, see [0030]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the piezo crawler as taught by Sigel as the actuating element in the bearing mechanism of Shibazaki or Dengel, because this would reduce the need to continually provide current during exposure allowing for maintaining the position during current failure.
Response to Arguments
Applicant’s arguments with respect to claims 1, 14, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Newly cited Emer is relied upon to teach the salient portions of the amended subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven H Whitesell-Gordon whose telephone number is (571)270-3942. The examiner can normally be reached Mon - Fri 9:00 AM - 5:30 PM (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Whitesell  Gordon/Primary Examiner, Art Unit 1759